Citation Nr: 0118300	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Determination of initial rating for hepatitis, initially 
rated noncompensably disabling. 

3.  Determination of initial rating for residuals of fracture 
of the first and second toes of the left foot, initially 
rated 10 percent disabling. 

4.  Determination of initial rating for residuals of a tattoo 
removal, initially rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1960 to 
April 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which did the following: denied 
service connection for alcoholism; granted service connection 
for hepatitis, and assigned an initial noncompensable (zero 
percent) rating; granted service connection for residuals of 
fractures of the first and second toes of the left foot, and 
assigned an initial noncompensable rating; granted service 
connection for a scar residual to tattoo removal, and 
assigned an initial noncompensable rating.  The veteran 
entered notice of disagreement with this decision in August 
1998; the RO issued a statement of the case in December 1998; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 1998.  An April 1999 rating 
decision during the appeal assigned 10 percent ratings for 
residuals of fracture of the first and second toes of the 
left foot and residuals of a tattoo removal, effective from 
the date of claim in December 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's currently diagnosed alcoholism resulted 
from his own abuse of alcohol.  

3.  During the entire pendency of the claim, the veteran's 
hepatitis has been primarily manifested by healed and 
symptomatic acute infectious hepatitis, with no 
symptomatology of demonstrable liver damage, including no 
gastrointestinal disturbance. 

4.  During the entire pendency of the claim, the veteran's 
residuals of fractures of the first and second toes of the 
left foot have been primarily manifested by pain with 
walking, which is diminished with rest and elevation, 
sensitivity to touch over the first big toe and exquisite 
tenderness to any movement, weakness, stiffness and reduced 
movements of the interphalangeal joint in the first toe, and 
significant hypesthesia of the first toe. 

5.  During the entire pendency of the claim, the veteran's 
residuals of a tattoo removal have been primarily manifested 
by occasional itching of an 11 centimeter scar of the right 
shoulder, with slight thickening in the central area with 
elevation in the mid-portion of the disfiguring scar, 
productive of no limitation of function. 


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
alcoholism lacks legal merit.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.301, 3.303 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-98; VAOPGCPREC 7-
99.

2.  The schedular criteria for an initial compensable rating 
for hepatitis, for any period during the claim, are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7345 (2000).

3.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of fractures of the first and second 
toes of the left foot, for any period during the claim, are 
not met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5283 (2000).

4.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a tattoo removal, for any period 
during the claim, are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
enacted during the pendency of this claim, now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical examination when 
such examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  In 
this regard, the Board notes that the veteran was afforded VA 
specialty examinations in January 1999, with subsequent 
addendums.  The RO advised the veteran in the rating 
decision, statement of the case, and supplemental statements 
of the case, what must be demonstrated to establish service 
connection for alcoholism, and to establish a higher initial 
rating for his service-connected disabilities.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records which have not been obtained.  
Accordingly, no further notice or assistance to the veteran 
in acquiring medical evidence is required by the new statute.  

I.  Service Connection for Alcoholism

The veteran contends that service connection is warranted for 
alcoholism because in service in January and February 1979 he 
was hospitalized and treated at the Naval Alcohol 
Rehabilitation Center, which included a prescription for 
Antabuse and placement in an Alcoholics Anonymous program.  

Service medical records reflect that the veteran was admitted 
for hospitalization during service from January 19, 1979 to 
February 28, 1979 for alcoholism.  The counselor's note 
indicates that the veteran had advanced stages of alcoholism.  
A VA examination in January 1999 diagnosed chronic 
alcoholism, with liver enzyme elevation with associated 
vitamin deficiency and anemia.  Recent VA outpatient 
treatment records also reflect a diagnosis of alcohol abuse. 

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol.  
As amended by the Omnibus Budget and Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990), for all claims filed after October 31, 1990, 38 
U.S.C.A. 
§ 1110 provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  Therefore, under 
the law in effect beginning on November 1, 1990, alcohol 
dependence is deemed by statute to be the result of willful 
misconduct and cannot be service connected.  See 38 U.S.C.A. 
§§ 105(a), 1110, 1131.  

The corresponding regulations provide that alcohol abuse, 
unless it is a "secondary result" of an "organic disease 
or disability," is considered to be "willful misconduct."  
The simple drinking of alcohol is not of itself willful 
misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  

In VAOPGCPREC 2-98, VA General Counsel held that § 8052 of 
the Omnibus Budget and Reconciliation Act of 1990 prohibits a 
grant of "direct service connection" for drug or alcohol 
abuse on the basis of incurrence or aggravation in line of 
duty during service.  The veteran in this case filed his 
claim well after October 31, 1990.  In this context, the 
Board notes that in VAOPGCPREC 7-99 the VA General Counsel 
restated these fundamental conclusions.  VA General Counsel 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  In a recent case, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) confirmed this 
interpretation, indicating that 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  The Federal Circuit Court 
defined "primary" alcohol abuse as disability arising during 
service from voluntary and willful drinking to excess.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

In Sabonis, 6 Vet. App. at 430, the United States Court of 
Appeals for Veterans Claims (Court) held that in a case where 
the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law.  Because 
the veteran's claim is for alcoholism as directly incurred in 
service, the Board finds that his claim is without legal 
merit and must be denied.  38 U.S.C.A. §§ 105(a), 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.301, 3.303; VAOPGCPREC 
2-98; VAOPGCPREC 7-99.

II.  Initial Rating Assignments

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two ratings should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where the particular disability for which the 
veteran is service connected is not listed under a specific 
diagnostic code, it is rated by analogy to a closely related 
disability in which not only the functions affected but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Court held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Rating for Hepatitis

The evidence of record reflects that in service in September 
1970 the veteran was diagnosed with infectious hepatitis.  
Following hospital course and treatment, the veteran's liver 
function studies were within normal limits, and he was noted 
to be asymptomatic at the time of discharge from the 
hospital.  The service separation examination revealed no 
pertinent abnormalities.  

At a January 1999 VA examination of the liver, gall bladder, 
and pancreas, the veteran reported that he was not aware of 
any definite liver problems.  The VA examiner indicated that 
a review of the veteran's treatment records by his primary 
caregiver in May 1998 did not note any liver impairment.  The 
veteran complained of feeling tired all the time and had 
difficulty performing most activities around the house.  The 
examiner noted that repeat hepatitis B serum antigen, as well 
as hepatitis A on December 1998, were negative.  The January 
1999 VA examination diagnosis included that the hepatitis 
screen was negative.  The diagnosis was chronic alcoholism 
with liver enzyme elevation and anemia.  The examiner 
indicated that the anemia was related to the veteran's 
deficiency in iron in combination with vitamin deficiency 
related to his alcoholism, and there was no connection 
between the anemia and hepatitis B infection.  In an addendum 
to the examination dated in January 1999, the VA examiner 
wrote that the veteran only had viral hepatitis in service, 
but the type was not specified, so that a definite diagnosis 
of hepatitis B would be difficult to determine, whereas it 
could have been more likely to have been hepatitis A.  In 
another addendum to the examination dated in April 1999, the 
VA examiner wrote that, based on a review of the veteran's 
service medical records and other testing, it was his opinion 
that it was more than likely that in September 1970 the 
veteran had an acute type of infectious hepatitis which had 
not left him with any permanent or chronic liver problems at 
the present time.  The conclusion was that the veteran did 
not have an ongoing chronic infection at the present time. 

Diagnostic Code 7345 provides that for infectious hepatitis 
which is healed and nonsymptomatic, a noncompensable rating 
is warranted.  For infectious hepatitis manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114. 

In this case, the Board finds that the evidence demonstrates 
that, at all times during the pendency of the veteran's 
claim, the veteran's service-connected hepatitis has been 
healed and nonsymptomatic.  This finding is consistent with 
the in-service evidence of being asymptomatic at the time of 
discharge from the hospital and at service separation, 
outpatient treatment records which reveal negative testing 
for hepatitis, and the January 1999 VA examination report 
findings and opinions that there are no permanent or chronic 
liver problems and no ongoing chronic infection of the liver.  
This symptomatology is well contemplated by a noncompensable 
rating under Diagnostic Code 7345.  38 C.F.R. § 4.114. 

Further, there is no evidence of record that the veteran's 
acute infectious hepatitis in service has at any time during 
the pendency of the current claim manifested symptomatology 
of demonstrable liver damage, including with mild 
gastrointestinal disturbance, so as to warrant a 10 percent 
rating.  38 C.F.R. § 4.114.  In this regard, the Board notes 
that the January 1999 VA examination indicated that the 
veteran had liver enzyme elevation and anemia.  However, the 
VA examiner indicated that the anemia was related to the 
veteran's deficiency in iron in combination with vitamin 
deficiency related to his alcoholism, and that there was no 
connection between the anemia and hepatitis B infection.  
Such symptomatology attributed by the medical evidence to the 
veteran's diagnosed alcoholism may not be considered in 
determining a rating for his service-connected hepatitis.  
See 38 C.F.R. § 4.14 (2000) (the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided").  Service connection is precluded for 
disability which results from the primary diagnosis of 
alcoholism.  See 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. 
§ 3.301(c)(2).    

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an initial 
compensable rating for hepatitis for any period during the 
claim.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7345. 

B.  Rating for Residuals of Fracture of Toes of the Left Foot

The veteran contends that the joints of his toes remain 
rigid, he has pain with prolonged standing and walking, has 
lost gripping ability with his toes, experiences decreased 
sensation and pain during cool inclement weather, and 
experiences discomfort with the wearing of some shoes.  He 
contends that arthritis associated with the left foot 
fracture has caused an exacerbation of his symptoms. 

Service medical records reflect that in September 1961 the 
veteran incurred a fracture of the proximal phalanges of the 
first and second toes of the left foot when a ladder fell on 
his foot.  He was treated with bed rest, foot elevation, ice 
packs, and short leg plaster cast, which was removed in 
October 1961.  At that time, the veteran was considered fully 
ambulatory and fit for return to duty.  There are no further 
entries reflecting complaints or treatment during service.  
At the service separation examination in March 1980, the 
veteran reported a history of fracture of metatarsals of the 
left foot in 1961, but denied any current foot trouble, and 
the service separation examination indicated the veteran's 
left foot was normal.  

VA outpatient treatment records for the relevant period of 
the veteran's claim reflect no complaints or treatment for 
toe fractures of the left foot. 

At a VA examination of the feet in January 1999, the veteran 
presented a history of left foot fracture and treatment in 
service.  He reported that his current problems were that 
particularly his first toe ached all the time, with 
throbbing, which had become constant over the years, along 
with weakness, stiffness, that he could only stand for 10 to 
15 minutes at a time, and that he could not push any object 
or climb ladders due to constant and throbbing pain.  He 
reported that symptoms diminished with rest and elevation, 
and he took Tylenol, which blunted the pain but did not give 
complete relief.  The veteran reported that he did not use 
any crutch, brace, cane, or corrective shoes, and had not had 
any surgery or injury, but wore wide-fitting shoes which had 
helped him somewhat.  The veteran reported no definite 
swelling, heat, redness, or fatigability.  Examination 
revealed sensitivity to touch over the first big toe, 
diminished sensation along the lateral aspect of the first 
toe, reduced movements of the interphalangeal joint in the 
first toe, exquisite tenderness to any movement, significant 
hypesthesia of the first toe, and ability to walk with much 
pain.  There was no callosity, breakdown, or unusual shoe 
wear pattern, skin and vascular changes were absent, skin was 
atrophic, and the veteran was able to rise on his toes and 
heels, with shooting pains precipitated by the coldness of 
the floor.  There were no hammertoes, high arch, claw foot, 
or other deformity, and there was no scar present over the 
metatarsal toes.  X-rays of the foot were interpreted as 
normal.  The impression was status post blunt trauma of the 
first and second toes on the left with residual 
hyperesthesia.  The examiner indicated that the veteran may 
have some early degenerative disease which is too early to be 
detected on the X-ray, which could cause an exacerbation of 
symptoms. 

Diagnostic Code 5283 provides the following ratings for 
malunion or nonunion of the tarsal or metatarsal bones: 10 
percent for moderate; 20 percent for moderately severe; and 
30 percent for severe.  A Note provides that, with actual 
loss of use of the foot, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

In this veteran's case, the evidence reflects that, during 
the pendency of this claim, the veteran's service-connected 
disability of residuals of fracture of the first and second 
toes of the left foot have been manifested by pain with 
walking, which is diminished with rest and elevation, 
sensitivity to touch over the first big toe and exquisite 
tenderness to any movement, weakness, stiffness and reduced 
movements of the interphalangeal joint in the first toe, and 
significant hypesthesia of the first toe.  X-rays of the 
veteran's left foot were normal, which indicate that any 
fracture of the first and second toes of the left foot is not 
demonstrative of any actual malunion.  However, when the 
symptomatology attributed to the disability of residuals of 
fracture of the first and second toes of the left foot is 
considered as a whole, including pain with movement, 
sensitivity, weakness, stiffness and limitation of motion, 
the Board finds that it is appropriate to rate by analogy to 
malunion of the metatarsal bones.  38 C.F.R. § 4.20.    

After a review of the evidence, the Board finds that the 
veteran's symptomatology of pain with movement, sensitivity, 
weakness, stiffness and limitation of motion is analogous to 
not more than moderate malunion of the metatarsal bones, as 
contemplated by a 10 percent rating under Diagnostic Code 
5283.  38 C.F.R. § 4.71a.  The evidence does not demonstrate 
that the residuals of fracture of the first and second toes 
of the left foot are productive of disability more nearly 
approximating moderately severe disability.  The evidence 
shows that the pain the veteran describes is constant and 
throbbing, and is diminished with rest and elevation, that 
wide-fitting shoes help avoid the symptoms, there is no 
definite swelling, heat, redness, fatigability, callosity, 
breakdown, or unusual shoe wear pattern, skin or vascular 
changes, or hammertoes or other deformity, and X-rays of the 
foot were interpreted as normal.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 10 
percent for residuals of fractures of the first and second 
toes of the left foot, for any period during the claim.  38 
U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5283.  

The Board has also considered all potentially applicable 
diagnostic codes to determine if any would be more 
appropriate or more beneficial to the veteran.  For example, 
the Board considered a rating under Diagnostic Code 5284, 
which provides ratings for other foot injuries as follows:  
10 percent for moderate; 20 percent for moderately severe; 
and 30 percent for severe.  A Note provides that, with actual 
loss of use of the foot, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a.  For the reasons indicated in the analysis 
above, however, the evidence does not demonstrate more than 
moderate foot injury, which warrants a 10 percent rating.

The Board notes that the veteran's disability includes pain 
with walking or movement.  However, a rating in excess of 10 
percent for pain analogous to metatarsalgia is not available 
as the Rating Schedule provides only a 10 percent rating for 
metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2000).  

The Board also notes that the VA examiner in January 1999 
indicated that the veteran may have some early degenerative 
disease.  However, the VA examiner did not enter a diagnosis 
of degenerative disease, but speculated that, if the veteran 
had degenerative disease, it was too early to be detected by 
X-ray.  A rating for painful motion due to arthritis is not 
warranted because arthritis has not been confirmed by X-ray 
findings as required by 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003 (2000).  Moreover, any rating on the basis of 
arthritis would be rated on the basis of limitation of motion 
of the toes, including limitation due to painful motion or 
weakness of the toes.  While this would produce at least the 
minimum compensable rating for the joint (10 percent), see 
38 C.F.R. § 4.59 (2000), it would not result in a higher 
rating.  For example, Diagnostic Code 5282 provides only a 10 
percent rating for hammer toes even of an entire foot.  
38 C.F.R. § 4.71a.  

C.  Rating for Residuals of a Tattoo Removal

The veteran contends that he has residual itching of the 
tattoo removal scar on the right shoulder.  

Service medical records reflect that in August 1964 the 
veteran had a tattoo removed from his right shoulder.  The 
service separation examination in March 1980 noted a 4 inch 
scar from tattoo removal.  

At a VA examination for scars in January 1999, the veteran 
reported that he had occasional itching of a residual scar of 
a tattoo which was removed in service in 1965.  The veteran 
reported that he did not have any restriction of movement of 
the right shoulder or right elbow, and did not have any 
symptoms other than itching.  Examination revealed an 11 
centimeter scar with two branches, with slight thickening in 
the central area and marks on either side of the linear scar 
in the form of punctate faint marks, with elevation in the 
mid-portion of the scar.  The examiner noted no ulceration or 
breakdown, no underlying tissue loss, no inflammation, no 
edema, and no keloid formation, and that the color of the 
scar was lighter than the surrounding skin.  The examiner 
noted no limitation of function of the scar.  The diagnostic 
impression was status post tattoo removal on the right 
shoulder with residual disfiguring scar.  

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The evidence of record demonstrates that, during the entire 
pendency of the claim, the veteran's residuals of a tattoo 
removal have been primarily manifested by occasional itching 
of an 11 centimeter scar of the right shoulder, with slight 
thickening in the central area with elevation in the mid-
portion of the disfiguring scar.  Such symptomatology is well 
encompassed by a 10 percent rating under Diagnostic Code 
7804, which provides a maximum 10 percent rating for 
superficial scars that are even tender and painful on 
objective demonstration; the veteran only has occasional 
itching.  38 C.F.R. § 4.118.  As 10 percent is the maximum 
schedular rating provided for residual scarring under 
Diagnostic Codes 7804 and 7803, a rating in excess of 10 
percent under either of these diagnostic codes is not 
possible.  Id.

Although Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected, a 
rating in excess of 10 percent is not warranted in this 
veteran's case because the evidence does not demonstrate any 
functional limitation due to the residual scar from tattoo 
removal of the right shoulder.  38 C.F.R. § 4.118.  The 
January 1999 VA scars examination specifically concluded that 
there was no limitation of function of the scar of the right 
shoulder.  This is consistent with the veteran's own 
reporting of not having any restriction of movement of the 
right shoulder or the elbow, and not having any symptoms 
other than itching.  Finally, the Board notes that, although 
the veteran's scar, residual to tattoo removal on the right 
shoulder, was characterized by the VA examiner as 
disfiguring, as it is located on the veteran's right 
shoulder, and not his head, face, or neck, a higher rating 
for such disfigurement under Diagnostic Code 7800 is not 
applicable.  38 C.F.R. § 4.118.  

For these reasons, the Board must find that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's service-connected residuals of tattoo 
removal of the right shoulder.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1- 4.14, 4.118, 
Diagnostic Code 7804. 


D.  Extraschedular Rating Consideration

For the reasons indicated, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
on appeal.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against each of the 
veteran's claims on appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The evidence shows that the veteran's 
acute infectious hepatitis has not resulted in any permanent 
or chronic impairment of the liver, the residual scar of 
tattoo removal of the right shoulder is productive of no 
functional limitation, and the residual fractures of the toes 
of the left foot are productive of symptomatology 
specifically contemplated by ratings for orthopedic 
disabilities and is alleviated with rest and elevation.  The 
treatment records and histories do not reflect marked 
interference with employment or frequent periods of 
hospitalization during the pendency of the claim for any of 
the service-connected disabilities.  For these reasons, the 
Board finds that the evidence in this case does not present 
such exceptional or unusual factors, and there is no basis 
for referral for extra-schedular consideration.


ORDER

An appeal for service connection for alcoholism, being 
without legal merit, is denied.

An appeal for an initial compensable rating for hepatitis is 
denied. 

An appeal for an initial rating in excess of 10 percent for 
residuals of fracture of the first and second toes of the 
left foot is denied. 

An appeal for an initial rating in excess of 10 percent for 
residuals of a tattoo removal is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

